Title: From Benjamin Franklin to John Paul Jones, 3 March 1780
From: Franklin, Benjamin
To: Jones, John Paul


Sir
Passy, March 3. 1780
This is to authorize & require you to receive & accomodate in your Ship as Passengers the honourable Arthur Lee & Ralph Izard, Esquires, late Ministers of the Congress at the Courts of France & Toscany. I am, Sir, Your most obedient humble Servant
B Franklin
To the honourable J.P. Jones Esqr. Commander of the Alliance—
 
Notations in different hands: Dr. Franklin’s order for our Passage / March 3d. 1780
